   2:18-mn-02873-RMG           Date Filed 09/12/19     Entry Number 300        Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

  IN RE: AQUEOUS FILM-FORMING                                MDL NO: 2:18-mn-2873-RMG
  FOAMS PRODUCTS LIABILITY
  LITIGATION                                             PRELIMINARY STATEMENT OF
                                                          AFFIRMATIVE DEFENSES OF
                                                          DEFENDANT E.I. DUPONT DE
                                                           NEMOURS AND COMPANY

                                                           This filing relates to ALL CASES

       As requested by the Plaintiffs and the Court, Defendant E.I. DuPont de Nemours and

Company (“Defendant”) lists the following affirmative defenses it plans to raise at this time in

response to the Complaints filed in the MDL. This does not waive Defendant’s ability to separately

and fully answer each Complaint in accordance with a Scheduling Order to be set by the Court.

                                 AFFIRMATIVE DEFENSES
                         (For the Fraudulent Transfer Claims Only)
       Defendant asserts the following affirmative defenses in response to the fraudulent transfer

claims proffered in Barbier v. The 3M Company, et al., 2:19-cv-01201-RMG (PAE-2:19-cv-

01499); State of New Hampshire v. 3M Company, et al., 2:19-cv-02285-RMG (NH-1:19-cv-

00800); City of Sioux Falls. v. 3M Company, et al., 2:19-cv-01806-RMG (SC-2:19-cv-01806);

Gillen v. The 3M Company, et. al, No. 2:18-cv-03359-RMG (PAE-2:18-cv-02037); State of

Vermont v. 3M Company, et al., 2:19-cv-02281-RMG (V-2:19-cv-00134); Sioux Falls Regional

Airport Authority v. 3M Company, et al., 2:19-cv-01850-RMG (SC-2:19-cv-01850); Valero

Refining Company-Oklahoma v. 3M Company, et al., 2:19-cv-02192-RMG (OE-6:19-cv-223);

MRP Properties Company, LLC v. 3M Company, et al., 2:19-cv-02196-RMG (ME-1:19-cv-

12149); Town of Barnstable v. 3M Company, et al., 2:18-cv-03432-RMG (MA-1:16-cv-12351);

Emerald Coast Utilities Authority v. 3M Company, et al., 2:18-cv-03488-RMG (FLN-3:18-cv-


                                                1
    2:18-mn-02873-RMG            Date Filed 09/12/19       Entry Number 300          Page 2 of 13




01445); Voelker, et al. v. The 3M Company, et al., No. 2:18-cv-03438-RMG (PAE-2:18-cv-

02038); as well as any fraudulent transfer claims that are presented in any cases subsequently

added to MDL NO: 2:18-mn-2873-RMG.

        1.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statutory

limitations periods or periods of repose, or by laches.

        2.      Plaintiffs’ claims are barred, in whole or in part, by lack of standing.

        3.      Plaintiffs’ claims are barred, in whole or in part, because they are not yet ripe.

        4.      Plaintiffs’ claims are barred, in whole or in part, because Defendant acted

reasonably and in good faith.

        5.      Plaintiffs’ damages, if any, were caused or contributed to by third parties over

whom Defendants have no control and no legal duty to control.

        6.      Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs seek to

retroactively impose liability for conduct that was not actionable at the time it occurred, and

Defendant may not be held liable under retroactive theories not requiring proof of fault or

causation.

        7.      Plaintiffs’ claims for alleged injuries and damages are barred, in whole or in part,

because the claims are speculative and conjectural.

        8.      Any damages Plaintiffs may have suffered were not reasonably foreseeable by

Defendant at the time of the conduct alleged.

        9.      Defendant incorporates, as if set forth herein in their entirety, all applicable

defenses set forth in the answers of all other Defendants and, further, reserves the right to

supplement these defenses with any additional defenses that subsequently become available during

discovery or at trial.

                                                   2
    2:18-mn-02873-RMG              Date Filed 09/12/19    Entry Number 300         Page 3 of 13




                         (For All Claims Unrelated to Fraudulent Transfer)

        Defendant asserts the following affirmative defenses in response to the non-fraudulent

transfer claims in each of Plaintiffs’ Complaints:

        1.      The Complaint, and each cause of action or count alleged therein, fails to state facts

sufficient to constitute a claim upon which relief may be granted against Defendant.

        2.      The court in which the action was filed, or which Plaintiffs have designated as the

“Home Venue,” lacks personal jurisdiction over Defendant, and the Complaint should therefore

be dismissed under Rule 12(b)(2) of the Federal Rules of Civil Procedure.

        3.      Plaintiffs’ claims are barred or limited for lack of standing.

        4.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the applicable statutes of limitations.

        5.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the applicable statutes of repose.

        6.      The Complaint, and each cause of action or count alleged therein, fails to join all

necessary and indispensable parties.

        7.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, because Defendant is entitled to immunity from suit under the government contractor defense.

See Boyle v. United Technologies Corp., 487 U.S. 500 (1988).

        8.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the doctrine of laches.

        9.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, because Plaintiffs are not the real parties in interest or lack capacity to bring their claims,




                                                   3
    2:18-mn-02873-RMG           Date Filed 09/12/19      Entry Number 300         Page 4 of 13




including claims indirectly maintained on behalf of their citizens and/or customers and claims

brought as parens patriae.

       10.     Plaintiffs’ claims are not ripe and/or have been mooted.

       11.     Plaintiffs’ claims are or may be barred, in whole or in part, to the extent they have

failed to exhaust administrative remedies.

       12.     Plaintiffs may be barred by the doctrine of unclean hands from all forms of relief

sought in the Complaint.

       13.     Plaintiffs may be barred by the doctrines of estoppel and/or waiver from all forms

of relief sought in the Complaint.

       14.     Plaintiffs may be barred by the doctrines of res judicata and collateral estoppel from

all forms of relief sought in the Complaint.

       15.     Plaintiffs’ claims are barred in whole or in part under the bulk supplier, component

part supplier, sophisticated-purchaser, sophisticated-user, sophisticated intermediary, and/or

knowledgeable-user doctrines or other similar or related doctrines available under applicable law.

       16.     Any injuries and/or damages sustained by Plaintiffs may have been caused or

contributed to by the negligence or actual conduct of Plaintiffs and/or other persons, firms,

corporations, or entities over whom Defendant had no control or right of control and for whom

Defendant is not responsible.

       17.     Any injuries and/or damages sustained by Plaintiffs are barred by the doctrines of

intervening cause and/or superseding cause.

       18.     Plaintiffs’ claims are or may be barred, in whole or in part, to the extent that

Defendant’s products were unforeseeably misused or altered.




                                                 4
    2:18-mn-02873-RMG             Date Filed 09/12/19      Entry Number 300         Page 5 of 13




       19.        Plaintiffs’ claims are or may be barred, in whole or in part, by the doctrine of

election of remedies.

       20.        Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’

claims were properly made by individuals on whose behalf or for whose alleged damages Plaintiffs

seek to recover.

       21.        Plaintiffs’ claims are or may be barred, in whole or in part, under applicable

common law or statutory doctrines, including but not limited to avoidable consequences, voluntary

exposure, assumption of risk, and open and obvious risk.

       22.        Plaintiffs’ claims are or may be barred, in whole or in part, because Defendant used

proper methods in designing, testing, and manufacturing their products in conformity with (i)

federal and state regulations, standards, specifications, and laws in effect; (ii) available knowledge

and research of the scientific and industrial communities; (iii) generally recognized and prevailing

industry standards; and (iv) state of the art in existence at the time the design was prepared and the

products were manufactured and tested.

       23.        Plaintiffs’ claims are or may be barred, in whole or in part, because any alleged

levels of contamination did not exceed any applicable laws or binding regulatory standards at the

relevant times.

       24.        Plaintiffs’ claims are or may be barred, in whole or in part, because federal, state,

and/or local authorities authorized, ratified, or were aware of and acquiesced in actions by

Defendant that are the subject of Plaintiffs’ claims. Defendant is not responsible or liable for any

acts or omissions undertaken by or at the direction of any governmental authority or agency.

       25.        Plaintiffs’ claims are or may be barred, in whole or in part, by the doctrine of

primary jurisdiction.



                                                    5
    2:18-mn-02873-RMG           Date Filed 09/12/19      Entry Number 300         Page 6 of 13




       26.     Plaintiffs’ claims are or may be barred, in whole or in part, under the doctrine of

Federal Preemption, including, without limitation, express preemption, implied conflict

preemption, and field preemption, pursuant to any applicable statutes, regulations, guidance

documents, notices, military specification, and policy statements, enacted and/or promulgated

and/or issued by Congress, federal agencies, or the executive branch, including, without limitation,

to the extent Plaintiffs’ claims constitute an impermissible challenge to a response or remediation

action under CERCLA, 42 U.S.C. § 9613(h).

       27.     Plaintiffs’ claims are or may be barred, in whole or in part, to the extent that any

warranties were disclaimed and/or are limited by applicable provisions of the UCC.

       28.     Plaintiffs’ warranty claims, if any, are or may be barred, in whole or in part, because

Plaintiffs did not provide Defendant reasonable notice of any alleged breach.

       29.     Plaintiffs’ warranty claims, if any, are or may be barred, in whole or in part, by the

voluntary payment doctrine and/or the partial payment doctrine.

       30.     Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Defendant, and in the event that

Defendant is found to be liable to Plaintiffs, Defendant will be entitled to indemnification,

contribution, and/or apportionment.

       31.     Defendant asserts its rights to allocation or apportionment of fault pursuant to

applicable state law, as well as their rights to a proportionate reduction of any damages found

against Defendant based on the negligence or other conduct of any settling tortfeasor and/or

responsible third party and/or Plaintiffs.

       32.     Plaintiffs’ claims against Defendant are barred or limited by the economic loss rule.




                                                 6
    2:18-mn-02873-RMG            Date Filed 09/12/19       Entry Number 300         Page 7 of 13




           33.   Plaintiffs may have failed or refused to exercise reasonable care and diligence to

avoid loss and minimize damages and, therefore, may not recover for losses that could have been

prevented by reasonable efforts on their part, or by expenditures which might reasonably have

been made. Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate

damages, if any.

           34.   Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of

acquiescence, accord and satisfaction, ratification, settlement, or release.

           35.   Plaintiffs have alleged an injury that, as a matter of law, does not support a recovery

in tort.

           36.   To the extent that Plaintiffs have split their claims, Plaintiffs’ claims are barred in

whole, or in part, by the doctrine prohibiting claim splitting.

           37.   Plaintiffs’ claims are barred, in whole or in part, because Defendant did not owe a

legal duty to Plaintiffs or, if they owed such a duty, did not breach and/or fully discharged that

duty.

           38.   Plaintiffs’ claims are barred, in whole or in part, because, at all relevant times,

Defendant exercised due care with respect to its activities and took reasonable precautions against

foreseeable acts or omissions of others.

           39.   Plaintiffs’ claims are barred, in whole or in part, because none of the alleged acts

or omissions of Defendant proximately caused the purported injuries and damages allegedly

sustained by Plaintiffs.

           40.   Plaintiffs’ claims are barred, in whole or in part, because to the extent Defendant

owed any cognizable duty to warn, Defendant adequately discharged any such duty.




                                                    7
    2:18-mn-02873-RMG            Date Filed 09/12/19        Entry Number 300          Page 8 of 13




          41.   Plaintiffs’ claim for alleged injuries and damages are barred, in whole or in part,

because the claims are speculative and conjectural.

          42.   The relief that Plaintiffs seek, in whole or in part, violates Defendant’s due process

rights.

          43.   Defendant denies any negligence, culpable conduct, or liability on their part but, if

Defendant ultimately is found liable for any portion of Plaintiffs’ alleged damages, Defendant shall

only be liable for its equitable share of Plaintiffs’ alleged damages.

          44.   Defendant denies any liability, but in the event Defendant is found to have any

liability to Plaintiffs, Defendant is entitled to an offset against any such liability on its part for the

greatest of: (1) any amounts actually paid by any person or entity heretofore or hereafter for any

of the injuries, costs, damages and expenses alleged in the complaint; (2) any amounts stipulated

or otherwise agreed to in any release or covenant not to sue any person or entity heretofore or

hereafter for any of the injuries, costs, damages and expenses alleged in the complaint; or (3) the

equitable share of the liability of any person or entity that heretofore has received, or hereafter

receives, any release from liability or covenant not to sue with respect to any of the injuries, costs,

damages and expenses alleged in the complaint.

          45.   Defendant cannot be held jointly and severally liable for the acts or omissions of

third parties because their acts or omissions were separate and distinct and the alleged harm is

divisible from and greater than any harm allegedly caused by acts or omissions of Defendant.

          46.   Plaintiffs’ claims are barred, in whole or in part, for failing to link any of their

alleged exposure to any product(s) manufactured by Defendant.




                                                    8
    2:18-mn-02873-RMG             Date Filed 09/12/19     Entry Number 300         Page 9 of 13




       47.     Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs cannot

establish that their alleged injuries were caused by exposure to PFOA from any product(s)

attributable to Defendant.

       48.     Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot

establish that PFOA has been reliably established, through scientific means, to be capable of

causing their alleged injuries.

       49.     Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot

establish that they were exposed to a sufficient concentration or amount of PFOA, and/or for a

sufficient duration, that has been reliably established, through scientific means, to be capable of

causing their alleged injuries.

       50.     Any damages Plaintiffs may have suffered were not reasonably foreseeable by

Defendant at the time of the conduct alleged.

       51.     Plaintiffs’ claims are barred, in whole or in part, because Defendant neither knew,

nor should have known, that any of the substances to which Plaintiffs were allegedly exposed were

hazardous or constituted a reasonable or foreseeable risk of physical harm by virtue of the

prevailing state of the medical, scientific, technical, and/or industrial knowledge available to

Defendant at all times relevant to the claims or causes of action asserted by Plaintiffs.

       52.     Defendant is entitled to all of the procedural, substantive, and other protections,

caps, and limitations provided by the state statutes and other state and federal law regarding

Plaintiffs’ claims for compensatory and punitive damages.

       53.     The Complaint fails to state a claim upon which punitive or exemplary damages

may be awarded.




                                                  9
   2:18-mn-02873-RMG           Date Filed 09/12/19       Entry Number 300         Page 10 of 13




       54.     Defendant did not engage in any conduct which would warrant or form a valid basis

for an award of punitive damages.

       55.     Plaintiffs have failed to adequately plead and/or allege that Defendant acted with

the requisite state of mind to warrant an award of punitive damages.

       56.     Defendant has complied with all applicable statutes and regulations set forth by

local, state, and/or federal government(s) with regard to the conduct alleged in the complaint, and,

therefore, to the extent that consideration is given to Plaintiffs’ claims, punitive damages are

unwarranted in law and fact.

       57.     Punitive damages are not available because all conduct and activities of Defendant

related to matters alleged in the complaint conformed to industry standards based upon the state

of medical, scientific, and/or industrial knowledge which existed during the relevant and material

time period.

       58.     Punitive damages are not available because Defendant neither knew nor should

have known that the substances to which Plaintiffs were allegedly exposed were hazardous or

constituted a reasonable or foreseeable risk of physical harm, and Defendant therefore lacked

notice that its conduct was unlawful or subject to punishment and an award of punitive damages

would violate Defendant’s constitutional right to due process.

       59.     Plaintiffs’ claims for punitive or exemplary damages are barred or reduced by

applicable law or statute, or are unconstitutional insofar as they violate the due process protections

afforded by the Unites States Constitution, including without limitation the Fifth, Eighth, and

Fourteenth Amendments to and the Excessive Fines Clause and Full Faith and Credit Clause of

the United States Constitution, and other applicable provisions of the Constitution of any other

state whose laws may apply.



                                                 10
   2:18-mn-02873-RMG            Date Filed 09/12/19       Entry Number 300         Page 11 of 13




       60.     Plaintiffs’ claims are barred, in whole or in part, to the extent that the alleged

injuries and damages, if any, were due to preexisting conditions, for which Defendant cannot be

held responsible.

       61.     Defendant reserves the right to assert all applicable defenses under Federal Rules

of Civil Procedure 8(c) and 12(b), as investigation and discovery proceeds.

       62.     Defendant adopts by reference any additional applicable defense pleaded by any

other Defendant not otherwise pleaded herein.

       63.     Defendant adopts by reference any additional applicable defense asserted by

Defendant prior to transfer in any case transferred to this MDL.

       Defendant does not admit or acknowledge that it bears the burden of proof and/or burden

of persuasion with respect to any of the above defenses. All of the preceding defenses are pled in

the alternative and none constitute an admission that Defendant is liable to Plaintiffs, that Plaintiffs

have been or will be injured or damaged in any way, or that Plaintiffs are entitled to any relief

whatsoever. Defendant reserves its rights to (i) rely on any and all defenses and presumptions set

forth in or arising from any rule of law or statute of any state whose substantive law might control

the relevant action, (ii) rely upon any other defenses set forth in any Answer or disclosure of

affirmative defenses of any defendant in the above-captioned action (including, without limitation,

any case transferred to the above-captioned action), (iii) rely upon any other defenses that may

become apparent during fact or expert discovery in this matter, and (iv) to amend this document

to assert any such defenses.




                                                  11
  2:18-mn-02873-RMG         Date Filed 09/12/19     Entry Number 300        Page 12 of 13




Dated: September 12, 2019                         Respectfully Submitted,

                                                  By: /s/Andrew D. Carpenter
                                                      Andrew D. Carpenter
                                                      SHOOK, HARDY & BACON, LLP
                                                      MO State Bar # 47454
                                                      2555 Grand Blvd.
                                                      Kansas City, MO
                                                      (816) 474-6550
                                                      acarpenter@shb.com

                                                  Counsel for E.I. DuPont de Nemours and
                                                  Company
                                                  For All Claims Unrelated to Fraudulent
                                                  Transfer

                                                  By: /s/ Katherine L.I. Hacker
                                                      Katherine L.I. Hacker
                                                      BARTLIT BECK LLP
                                                      CO State Bar # 46656
                                                      1801 Wewatta Street, Suite 1200
                                                      Denver, CO 80202
                                                      (303) 592-3141
                                                      kat.hacker@bartlit-beck.com

                                                  Counsel for E.I. DuPont de Nemours and
                                                  Company
                                                  For the Fraudulent Transfer Issues Only




                                           12
   2:18-mn-02873-RMG          Date Filed 09/12/19      Entry Number 300        Page 13 of 13




                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing was electronically filed with this Court’s CM/ECF

system on September 12, 2019, and accordingly served automatically upon all counsel of record

for this matter.


                                                     /s/Andrew D. Carpenter
                                                        Andrew D. Carpenter




                                                13
